In the Interest of CDS
















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-209-CV

IN THE INTEREST OF C.D.S., A CHILD
 

From the County Court at Law
Coryell County, Texas
Trial Court # 1908
                                                                                                                
                                                                                                         
MEMORANDUM OPINION
                                                                                                                

      Janie Sue Sadler appeals from an order modifying a child support obligation.  The trial court
did not grant all the relief she requested.  The court signed the order on April 9, 2003.  Sadler
filed a motion for new trial, which the court denied.  Accordingly, the clerk’s record was due on
August 7, 2003.  See Tex. R. App. P. 35.1.
      The district clerk advised the Clerk of this Court by letter dated October 10 that the clerk’s
record had not been filed because Sadler had failed to pay the clerk’s fee for preparation of the
record.  Accordingly, the Clerk of this Court sent the following notice to Sadler on October 15,
2003:
The clerk’s record in the above cause has apparently not been filed because appellant
has failed to pay or make arrangements to pay the clerk’s fee for preparation of the
record.  If appellant desires to proceed with this appeal, he must pay or make
arrangements to pay the clerk’s fee and notify this Court of the actions taken within ten
days after the date of this letter.  If appellant fails to do so, this appeal will be dismissed
for want of prosecution.

To date, the Court has received no response to this notice.  
      Rule of Appellate Procedure 37.3(b) provides that if an appellant fails to pay or make
arrangements to pay the clerk’s fee for preparation of the record, the Court may:
dismiss the appeal for want of prosecution, unless the appellant was entitled to proceed
without payments of costs.  The court must give the appellant a reasonable opportunity
to cure before dismissal.

Tex. R. App. P.  37.3(b).
      The trial court found that Sadler is not indigent.  She has not made the necessary arrangements
for the filing of the clerk’s record despite being given the opportunity to do so.  Id.  Accordingly,
we dismiss the appeal for want of prosecution.
                                                                         PER CURIAM
Before Chief Justice Gray, 
      Justice Vance, and
      Judge Allen (Sitting by Assignment)

Appeal dismissed
Opinion delivered and filed December 10, 2003
[CV06]